                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 BILLY JOE HILL,                                 )
                                                 )
          Petitioner,                            )        No. 5:19-CV-222-REW
                                                 )
 v.                                              )
                                                 )             JUDGMENT
 FRANCISCO QUINTANA, Warden,                     )
                                                 )
          Respondent.                            )

                                      *** *** *** ***

         Consistent with the Opinion and Order entered this date, the Court ORDERS and

ADJUDGES as follows:

         1.     The Court ENTERS Judgment in favor of Respondent Francisco Quintana,

Warden of the Federal Medical Center in Lexington, Kentucky.

         2.     This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.

         This the 30th day of September, 2019.
